Citation Nr: 0619045	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously remanded to the Cleveland, Ohio, 
Resource Center in a November 2004 Board decision for VCAA 
notice and additional development.

The transcript of a November 2005 hearing is of record.


FINDING OF FACT

Chronic tension headaches began in service.
      

CONCLUSION OF LAW

A headache disorder was incurred in service.  38 U.S.C.A. 
§ 101(24), 1101, 1110, 1112, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 
In this case, the veteran's claim was received in March 2001.  
In correspondence dated in March 2004 and January 2005, she 
was notified of the provisions of the VCAA as they pertain to 
the issue of secondary service connection.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
of the favorable outcome in this case, any failure of VA to 
fully comply with VCAA is harmless error.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Factual Background

Service medical records reflect that the veteran was treated 
for frontal occipital headaches, described as tension 
headaches, as early as October 1973 and March 1974.  These 
headaches continued intermittently as a September 1975 record 
indicates a reported three-month history of chronic 
headaches.  The headaches reportedly occurred three to four 
times per week with pain located on the top of the veteran's 
head.  The headaches were documented through April 1977.  The 
diagnosis on all of these visits was "tension headaches."  
The separation medical examination documented her frequent 
headaches -diagnosed as tension headaches.

Treatment records of J.B., M.D. dating from October 1993 to 
January 2003 were submitted.  These treatment records show 
the veteran continued to experience headaches.  A December 
2000 letter from Dr. T, in response to the veteran's inquiry 
about a possible connection between Singulair and asthma, 
noted a cause and effect relationship has not established 
between the two.

The veteran underwent two VA examinations, the first of which 
was in May 2001.  At that time she reported an intermittent 
history of headaches dating back to 1973.  She also reported 
a family history of sinus headaches in her daughter.  After 
the physical examination, the physician provided an 
assessment of migraines without aura and chronic daily 
headache, and noted that there has never been an established 
association between migraines and asthma.  The physician 
further stated that the presence of the sinus headache in the 
veteran's daughter is suggestive of a family history for 
migraine, again leading away from a possible connection with 
asthma.  

In December 2002, the VA examiner reviewed her earlier 
findings for further clarification.  And again opined that 
the veteran's migraine and chronic daily headache were not 
related to medications taken for asthma; but that the veteran 
had an underlying headache disorder.  

During a VA physical examination performed in November 2005, 
the veteran described daily headaches with pain on the top of 
her head.  She reported having migraines at least once or 
twice each month, lasting up to three days.  The veteran also 
reported that she had a migraine for six months prior to the 
pneumonia that precipitated the asthma in service.  The 
examiner concluded that the chronic daily headaches and 
migraines were primary headache disorders.  

Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical evidence of in- service incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As noted, the veteran was treated for headaches described as 
"tension headaches" during service, and the VA examiner 
concluded earlier that the veteran's headaches result from a 
primary headache disorder.  There is no evidence in the file 
to suggest that the headaches preexisted service; but there 
is overwhelming evidence to suggest a pattern of chronic 
headaches in service that continued after service.   

Although the etiology of the veteran's present chronic 
headaches is not entirely clear, there is enough evidence to 
support a finding that the tension headaches began in 
service.  Therefore, the benefit of the doubt must be 
resolved in favor of the veteran.  Therefore, service 
connection for headaches is warranted.  38 U.S.C.A. § 5107 
(b) (West 2002); 38 C.F.R. § 3.303 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for headaches is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


